FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAHINDER SINGH,                                   No. 09-71731

               Petitioner,                        Agency No. A097-112-815

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Mahinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and de novo claims of due process

violations, including claims of ineffective assistance of counsel. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

         The agency did not abuse its discretion in denying Singh’s motion to reopen

where he did not establish that his failure to appear at his hearing was caused by

ineffective assistance of counsel, or another exceptional circumstance beyond his

control. See 8 C.F.R. § 1003.23(b)(4)(ii); see also Sharma v. INS, 89 F.3d 545,

548 (9th Cir. 1996); c.f. Monjaraz-Munoz v. INS, 327 F.3d 892, 897-98 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED.




                                           2                                   09-71731